DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 07/07/2022 and 07/11/2022 comply with all requirements and have therefore been considered.  The “Notice Of Related Applications” filed 07/07/2022 does not appear to be filed as an IDS and has therefore not been considered.  The notice of related application fails at least the following requirement: “37 CFR 1.98(a)(1)  requires the following format for an IDS listing: (A) a specified format/identification for each page of an IDS, and that U.S. patents and U.S. patent application publications be listed in a section separately from citations of other documents; (B) a column that provides a space next to each document listed to permit the examiner’s initials; and (C) a heading that identifies the list as an IDS.” MPEP § 609.04(a)(I).  “In addition to the list of information, each information disclosure statement must also include a legible copy of: . . . (B) Each publication or that portion which caused it to be listed[.]” MPEP § 609.04(a)(II).  Note that use of the standard IDS form may avoid some of these issues.    



Claim Rejections - 35 USC § 112
Claims 1-7, 18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “the embedded controller being coupled to the first memory tier through a first interconnect and to the second memory tier through a second interconnect[.]”  No support is found for the recited interconnects.  Applicant cited figure 5 for support in previous remarks, but lines 233-237 of figure 5 are not described in the specification as “interconnects”.  The specification states: “The data stream segregator 113 can generate multiple data access streams (e.g., 233 to 238) in accordance with the data access requests 231 and access characteristics of the requests.”  Specification paragraph 0162.  No other support is found for a “first interconnect” and a “second interconnect” connecting the controller to the first and second tiers respectively.  While there may be implicit support for some way of transmitting data between the items in figure 5 based on the streams of figure 5, the claim language implies direct/dedicated connections between the controller and memory tiers, which is not supported by the recited “streams” 233-238 in the specification.
Claim 18 recites: “directing both the data stream to a first memory tier via a first direct interconnect between the controller and the first memory tier; . . . transferring the data stream from the first memory tier to a second memory tier via a second direct interconnect, the second memory tier having faster access speed than an access speed of the first memory tier[.]”  No support is found for a “direct” interconnection between a controller and each of the memory tiers.  Applicant previously cited figure 5 for support, but lines 233-237 are not described in the specification as direct interconnects.  The specification states: “The data stream segregator 113 can generate multiple data access streams (e.g., 233 to 238) in accordance with the data access requests 231 and access characteristics of the requests.”  Specification paragraph 0162.  No other support for direct interconnects between a controller and each of the three memory tiers are asserted in applicant’s remarks and none are found in the specification.  
All dependent claims are rejected as containing the material of the claims from which they depend. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites: “identify a stream of random write operations to the second memory tier[.]” It is not clear what steps or relationships the language “identifying . . . to” requires because “identifying” is generally not used with “to”.  This could be understood as a way of saying that random write operations are identified (ignoring “to”) or could be interpreted as a way of saying that random write operations are sent to the first tier (ignoring “identifying”).  Since neither of the possible interpretations is clearly articulated by the claim language, the language is indefinite.
Claim 18 recites: “identifying a stream of random write operations to the first memory tier[.]”  It is not clear what steps or relationships the language “identifying . . . to” requires because “identifying” is generally not used with “to”.  This could be understood as a way of saying that random write operations are identified (ignoring “to”) or could be interpreted as a way of saying that random write operations are sent to the first tier (ignoring “identifying”).  Since neither of the possible interpretations is clearly articulated by the claim language, the language is indefinite.    
Claim 18 recites: “directing both the data stream to a first memory tier via a first direct interconnect between the controller and the first memory tier[.]”  It is not clear whether there is one or a plurality of data streams because “both” implies more than one, but “stream” is singular.
All dependent claims are rejected as containing the material of the claims from which they depend. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 18, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 2018/0260135, filed March 2017, different assignee) and Gorobets (2013/0024609).
1. A memory component, comprising: 
integrated circuit memory dies having plurality of memory units, each die having at least one memory unit, and (Hayashida teaches: “As shown in FIG. 1A, integrated drive 100 includes, but is not limited to, a plurality of heterogeneous NVM devices 122, 124, 126, and 128 communicatively coupled to a controller 114.” Hayashida paragraph 0017.) the memory unit dies including a first memory tier having a first access speed, and a second memory tier having a second access speed slower than the first access speed, (Hayashida teaches: “As shown in FIG. 1A, integrated drive 100 includes, but is not limited to, a plurality of heterogeneous NVM devices 122, 124, 126, and 128 communicatively coupled to a controller 114.” Hayashida paragraph 0017.  “In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping "cold" data onto lower performance media and mapping "hot" data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores "cold" data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores "hot" data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).”  Hayashida paragraph 0026.  See also Hayashida figure 1.)
an embedded controller comprising a serial communication interface, the embedded controller being coupled to the first memory tier through a first interconnect and to the second memory tier through a second interconnect, the embedded controller constructed in a die separated from the integrated circuit memory dies and configured to receive packets via the serial communication interface; (See Hayashida figure 1, items 114 separated from items 122/124/126/128a and showing separate connections between the controller and memories.  “FIG. 1A is a block diagram of an integrated heterogeneous solid state drive including a PCIe interface, according to one embodiment of the invention.”  Hayashida paragraph 0009.  “Controller 114 is coupled to each of NVM devices 122, 124, 126, and 128 through a PCIe connector 116, and is coupled to a connector 112 of integrated drive 100 through a PCIe connector 118.”  Hayashida paragraph 0019.  Note that PCIe is a serial interface for sending/receiving packets.) and an integrated circuit package that encapsulates the embedded controller and the integrated circuit memory dies; (Hayashida teaches: “FIG. 1A is a block diagram of an integrated heterogeneous solid state drive (or integrated drive) 100, according to one embodiment of the invention. In one embodiment, integrated drive 100 has a form factor of a standard storage disk.”  Hayashida paragraph 0017.  See Hayashida figure 1 showing item 100 to include items 114 (controller), 122, 124, 126, and 128 (NVM’s of different types). See also Hayashida figure 1A showing a PCIe card.) wherein the embedded controller is configured to at least: receive a data stream, via the serial communication interface, from a serial connection outside of the integrated circuit package; (“In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores “hot” data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).” Hayashida paragraph 0026.  See also Hayashida figure 1 showing the controller as part of a PCIe card, implying communication with a host.  Streams are addressed below where the claim recites mapping the random writes to different tiers.) direct the data stream to the second memory tier via the second interconnect; identify a stream of random write operations to the second memory tier; and map, based on the identification of the stream of random write operations, a physical storage location of data from the data stream to the first memory tier . (“Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping “cold” data onto lower performance media and mapping “hot” data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM.” Hayashida paragraph 0026.  
Hayashida does not discuss mapping to a different location based on random writes.  
Gorobets teaches: “The method includes determining from among the units of data a set of less than all of the units of data that are more likely to suffer subsequent rewrites due to garbage collection. The method determines a smaller subset of the units of data from among the units of data of said set that yet more likely to suffer subsequent rewrites due to garbage collection. The units of data of said subset are then maintained in a dedicated portion of the array.” Gorobets paragraph 0024.  “[0091] The Binary Cache is used for some or all data. Data is stored in the Binary Cache with fine granularity of 1 or 8 (4 KB) sectors. Typically, the Binary Cache is used to cache small and random fragments of a page. It is then evicted to the Binary Update block. [0092] The Binary Update blocks map most of the data in units of Logical Group. Each Logical Group has a size that corresponds to the SLC block. So, one Binary block can store up to one Logical Group in which the pages are in sequential order of logical address. This layer does not exist in cluster-based systems, as in those systems all Binary blocks are used as Binary Cache.” Gorobets paragraph 0091-0092.  “Logical Groups addressed via GAT (Binary Blocks in Inactive Binary Set and MLC blocks) are considered equally `very cold` and by default are considered having lowest LGT value of 0. GAT is a lookup table that keeps track of the mapping between logical groups and blocks.” Gorobets paragraph 0169.  “In another embodiment, units of data are sorted according to their temperatures into different block streams such that the blocks in each operating stream only involves data of similar temperature. . . . The hot data and cold data have different obsolescence and garbage collection/relocation schedules. For example, hot data will become obsolete faster and require more frequent garbage collection/rewrites. When the cold data are not mixed in with the hot data, it will not incur unnecessary rewrites.”  Gorobets paragraph 0188.  “The data writes in each of the different types of data streams has its own update frequencies and randomness that could be sorted by a temperature described earlier.” Gorobets paragraph 0191.  “More specifically, most memory systems are designed and optimized according to certain "usage models" and behaviors. For example, in the arrangement illustrated above with respect to FIG. 14, the binary cache 404 is used to absorb most of the random writes and results in lessening the amount of write amplification or stress factor for the MLC blocks 320.”  Gorobets paragraph 0205.  See also figure 14 of Gorobets showing short host writes routed to the binary cache.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Gorobets because placing random writes in higher tiers lessens the stress on flash blocks (the stress on MLC blocks is greater than the stress on SLC blocks because MLC blocks wear out faster).  See Gorobets paragraph 0205.) 
2. The memory component of claim 1, wherein 
the integrated circuit memory dies include multiple dies connected to the embedded controller in parallel.  (See Hayashida figure 1.)
5. The computing system of claim 2, wherein 
the memory units include flash memory in the second memory tier. (See rejection of claim 1.  NAND is a type of flash memory.)
6. The memory component of claim 1, wherein 
the data stream is detected by the controller to require more frequent access than another data stream. (“FIG. 2C is a diagram of a distributed namespace in an integrated heterogeneous solid state drive, according to one embodiment of the invention. In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping “cold” data onto lower performance media and mapping “hot” data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores “hot” data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).” Hayashida paragraph 0026.  See also Hayashida figures 2A-2D and paragraph 0027.)
18. A method, comprising: 
receiving, in a controller embedded in an integrated circuit package, a steam from a serial connection outside of the integrated circuit package; directing both the data stream to a first memory tier via a first direct interconnect between the controller and the first memory tier; identifying a stream of random write operations to the first memory tier; and transferring, based on identifying of the stream of random write operations, the data stream from the first memory tier to a second memory tier via a second direct interconnect, (See rejection of claim 1.) the second memory tier having faster access speed than an access speed of the first memory tier; (“the SLC portion 410 of a NAND memory which is faster/higher-endurance/higher-cost memory compared to the MLC portion 420.” Gorobets paragraph 0075.) , wherein the integrated circuit package encapsulates the controller and the first and second memory  tiers. (See rejection of claim 1.)
21. (Previously Presented) The method of claim 18, wherein 
the integrated circuit memory dies include multiple dies connected to the embedded controller in parallel.  (See rejection of claim 2.)
24. (Previously Presented) The method of claim 21, wherein
the memory units include flash memory in the first memory tier. (See rejection of claim 5.)
25. (Previously Presented) The method of claim 18, wherein 
the commands further include a read command to retrieve data from one or more of the memory units; and the embedded controller is configured to transmit the data retrieved according to the read command via first packets. (“In one embodiment, Ethernet NIC 312 is configured to receive and respond to remote direct memory access (RDMA) read and write commands.” Hayashida paragraph 0030. “In one embodiment, when integrated drive 300 receives a RDMA write command from a host over a network, the write command is parsed by controller 314. Controller 314 may store the data in NVM device 328, as NVRAM device 338 may have low latency, and then send an acknowledgement back to the host over the network. In such a case the latency of performing the write command is determined by the latency of storing data in NVRAM device 338.” Hayashida paragraph 0032. The person of ordinary skill in the art would understand that the read command in paragraph 0030 is carried out analogous to the write command of paragraph 0032.)
26. (Previously Presented) The method of claim 18, wherein 
the data stream is detected by the controller to require more frequent access than another data stream. (“[0026] FIG. 2C is a diagram of a distributed namespace in an integrated heterogeneous solid state drive, according to one embodiment of the invention. In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping “cold” data onto lower performance media and mapping “hot” data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores “hot” data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).”  Hayashida paragraph 0026.)
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida, Gorobets, and Handy (The SSD Guy, Where does NVRAM fit? 2014). 
3. The memory component of claim 2, wherein 
the memory units include Dynamic Random-Access Memory (DRAM) in the first memory tier. (“frequently accessed data should be stored in an NVRAM memory or an SLC memory, byte addressable {i.e., less than a page) data should be buffered in an NVRAM memory” Hayashida paragraph 0023. “Namespace 258 associated with a NVRAM memory 248 in NVM device 238 has a capacity as defined by a user and is mapped to NVM device 238 because, for example, the performance of a NVRAM-type memory satisfies the defined performance {e.g., low latency and frequent read operations)." Hayashida paragraph 0025. 
Hayashida does not expressly state that the NVRAM uses DRAM as a medium. 
Handy teaches: "What is NVRAM? Quite simply, it's DRAM or SRAM that has a backup flash memory a small controller, and a battery or super-capacitor." Handy page 1, first paragraph.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Handy because NVRAM using DRAM is easy to manufacture, non-volatile (when backed up) and faster than other common non-volatile memories (e.g. NAND).)
22. (Currently Amended) The method of claim 21, wherein 
the memory units include Dynamic Random-Access Memory (DRAM) in the second memory tier. (See rejection of claim 3.)
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida, Gorobets, and Vatto (Analyzing Intel-Micron 3D XPoint: The Next Generation Non-Volatile Memory, 2015)
4. The computing system of claim 2, wherein 
memory units include cross point memory. (The previously cite art does not discuss cross point memory.
Vatto teaches: “Intel and Micron wouldn't disclose any internal read/write voltages, but we were told that the voltages are considerably lower than in NAND, which requires ~20V for program/erase to create an electric field strong enough to tunnel electrons through an insulator. The lower voltages should, in turn, result in lower power consumption compared to DRAM and NAND.”  Vatto page 1, last paragraph.  
It would have been obvious to one of ordinary skill in the art to include cross point memory in the memory units as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the lower power requirements of cross point memory can be seen as an improvement over NAND).  The prior art contained a known technique that is applicable to the base device (method, or product) (using this type of memory is applicable to the device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill would have recognized that substituting at least some NAND with cross point memory would save power and that this improves the system). See MPEP § 2143(I)(D).)
23. (Previously Presented) The method of claim 21, wherein
the memory units include cross point memory.  (See rejection of claim 4.)
Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida, Gorobets, and Harari (2013/0111113)
7. The memory component of claim 1, wherein 
the embedded controller is configured to store status information of the integrated circuit memory dies; the commands further include a command to retrieve status of the integrated circuit memory dies; and the embedded controller is configured to transmit the status information using the second packets.  (Hayashida teaches: “As shown in FIG. 1A, integrated drive 100 includes, but is not limited to, a plurality of heterogeneous NVM devices 122, 124, 126, and 128 communicatively coupled to a controller 114. NVM device 122 includes an eMLC NAND flash memory device 132, a memory controller 142, and a connector 152. NVM device 124 includes a TLC NAND flash memory device 134, a memory controller 144, and a connector 154. NVM device 126 includes a TLC NAND flash memory device 136, a memory controller 146, and a connector 156.” 
Hayashida does not expressly teach retrieving status of the integrated circuit dies.   
Harari teaches: “When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read.”  Harari paragraph 0144.  “The ARC600 microcontroller then reads the LUN address from the register in the system register controller 3570, and the process of reading data from the flash memory device(s) is as described above. When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read.”  Harari paragraph 0144.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Harari because retrieving the status of the memory controllers coordinates communication.)
20. The method of claim 18, further comprising: 
maintaining, in the controller, status information of integrated circuit dies encapsulated within the integrated circuit package; and providing the status information in response to a command converted from the first packets. (See rejection of claim 7.)
Cancelled: Claims 8-9 and 19.
Withdrawn: Claims 10-17.



Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Rejections under § 112a:
No specific arguments are put forth.  Note that only part of the language rejected in the previous action was deleted.  
Rejection under § 103:
As noted by applicant the amended claims required further search and/or consideration.  However, upon fully reading the references Gorobets does in fact teach tiering based on randomness of write operations.  See rejection above.  

Conclusion
Title
Document I.D.
Reason Included
MEMORY RESOURCE MANAGEMENT FOR A FLASH AWARE KERNEL
US 20090248957 A1
In general, the DRAM memory is provided to accommodate the random write access requests from the associated system processes. Paragraph 0022.
NON-VOLATILE MEMORY DATA STORAGE SYSTEM WITH RELIABILITY MANAGEMENT
US 20100017650 A1
“The double-buffer scheme improves the write and read performance of the channels as well as the overall storage system 10. The DRAM cache 180 stores the random write data to reduce the Write Amplification Factor (WAF).” paragraph 0069.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139